UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PENN-AMERICA INSURANCE COMPANY;
Plaintiff,

V.

MG COMMERCIAL CONCRETE LLC; NEW
GENERATIONS MASONRY LLC; O’NEILL
GROUP-DUTTON, LLC; ONEKEY, LLC;
ELIZABETH V. MEJIA as Administrator of the
Estate of Maximiliano Saban; and ELIZABETH
V. MEJIA, individually;

Defendants.
ween ween X

 

 

ie ‘USDC “SONY
i DOCUMENT
ELECTRONICAL? y |
1 BOC #:

[DA TEE

IC #

 

ORDER

19 CV 2315 (VB)

As discussed at a status conference today at which counsel for plaintiff and defendants

O’Neill Group-Dutton, LLC, Onekey, LLC, and Elizabeth V. Mejia, individually and as

administrator of the Estate of Maximiliano Saban, appeared in person, it is HEREBY

ORDERED:

1, The deadline to complete fact discovery is extended to May 6, 2020.

2. The next conference is scheduled for May 6, 2020, at 10:00 a.m.

Dated: January 31, 2020
White Plains, NY

SO ORDERED:

Wutall

Vincent L. Briccetti
United States District Judge

 
